Citation Nr: 1715637	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.  He had additional service with the Army National Guard/Army Reserve.

This appeal before the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO denied service connection for a right ankle disability.  As explained in more detail below, the Veteran filed a notice of disagreement (NOD) in August 2010 and the RO issued a statement of the case (SOC) in November 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2012.

In August 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

As a final preliminary matter, the Board points out that the Veteran's initial June 2008 claim for service connection for a right ankle disability was originally denied in an August 2009 rating decision on the basis that there was no medical evidence of any current right ankle disability that was related to service.  The Veteran did not appeal this decision.  Regardless, he subsequently submitted a July 2009 x-ray report from O.R. Sullesta, M.D. which reveals that he was diagnosed as having mild degenerative changes of the right ankle.  This evidence was received by VA in August 2009.  As this new record includes evidence of a current right ankle disability, the Board finds that new and material evidence was received within a year of the August 2009 rating decision.  Hence, the August 2009 decision did not become final.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2016).

The RO readjudicated and again denied the claim for service connection for a right ankle disability by way of the February 2010 rating decision.  In August 2010, the Veteran submitted a signed "Statement in Support of Claim" form (VA Form 21-4138) in which he referenced his claim for service connection for a right ankle disability, noted the denial of his claim (although he erroneously referenced the date of a pre-adjudication letter dated in June 2009 which provided notice pertaining to his claim for service connection for a right ankle disability), and indicated that he was "appealing the decision."  The Board acknowledges that VA amended its adjudication regulations on March 24, 2015 to require that all NODs be submitted on a specific form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.  Under the old regulations, special wording is not required for an NOD and all that is required is that an NOD be in terms which can be reasonably construed as a disagreement with a determination and a desire for appellate review.  38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  In this case, the Board liberally construes the August 2010 VA Form 21-4138 as a valid and timely NOD with the February 2010 rating decision.   See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093  (Feb. 3, 1992)); 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).

In sum, the August 2009 rating decision did not become final and the Veteran submitted a timely NOD with the February 2010 rating decision, from which the current appeal of the right ankle issue originates.  Hence, the Veteran's initial June 2008 claim for service connection for a right ankle disability remains pending and the Board will adjudicate this issue on a de novo basis.  

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further action on the claim for service connection for a right ankle disability is warranted.  

The Veteran contends that he has a current right ankle disability related to a right ankle injury that he sustained in service.  Service treatment records reflect that he twisted his right ankle in June 1974.  Examination revealed moderate swelling and tenderness at the distal to the lateral malleolus.  X-rays of the ankle were negative and the Veteran was diagnosed as having an ankle sprain.  An ace wrap was applied to his ankle and he was issued crutches.  

During the August 2016 Board hearing, the Veteran reported that he did not receive any further treatment for his ankle during service and self-medicated his ankle symptoms during the remainder of his active service, that he began to experience increased ankle symptoms approximately 2 years following his separation from active service in December 1974, and that he experienced ankle symptomatology during his post-service employment as a police officer.  Nevertheless, there is some evidence to the contrary.  For instance, there is no evidence of any treatment for right ankle problems for many years following service and the Veteran has provided inconsistent statements concerning the history of the symptoms associated with his claimed ankle disability.

On VA examination in May 2011 and the Veteran was diagnosed as having degenerative joint disease of the right ankle.  In a September 2011 addendum to the May 2011 examination report, the physician who conducted the May 2011 examination opined that it was not likely ("less likely as not") that the Veteran's right ankle disability was related to his ankle injury in service.  He reasoned that the Veteran had no further ankle complaints in service following his inversion injury and that he had enough stability to run in pursuit of criminals.  He also noted that there was no mechanism of prior ankle sprain "causing foot to invert on ladder" and that "[l]axity from multiple sprains allows buckling on uneven surfaces (stepping off edge of sidewalk)."
The Board finds that another medical nexus opinion is necessary which clearly and fully discusses whether the Veteran's current right ankle disability is related to his ankle injury in service.  A new opinion is necessary because the September 2011 opinion is partly based on a finding that there was no mechanism of prior ankle sprain "causing foot to invert on ladder" and that "[l]axity from multiple sprains allows buckling on uneven surfaces (stepping off edge of sidewalk)."  It is unclear what the examiner is referring to in regards to this statement and it is also unclear how this finding is relevant to the opinion that the Veteran's currently diagnosed degenerative joint disease of the right ankle is not related to his in-service ankle injury.  Moreover, a remand will provide an opportunity for a medical professional to review and comment on the Veteran's lay statements that he self-medicated ankle symptoms following his treatment in service and that he experienced ankle symptomatology during his post-service employment as a police officer.

Therefore, on remand, the AOJ should undertake appropriate action to obtain another medical etiology opinion-preferably, from the physician who provided the September 2011 opinion-which fully discusses whether the Veteran's current right ankle disability is associated with his right ankle injury in service, as alleged.

The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Service personnel records reflect that the Veteran served in the Army National Guard of New Mexico and the Army Reserve from September 1976 to March 1982.  In August 2009, the RO contacted the New Mexico National Guard and requested all records pertaining to the Veteran's National Guard service, to include all service treatment records.  The New Mexico National Guard responded that no such records could be found because there was no record that the Veteran was a member of the New Mexico Army or Air National Guard.  The RO was advised to seek records from the Army Reserve.  Although it appears that the Veteran has submitted some records pertaining to his National Guard/Army Reserve service, no service treatment records relevant to this period of service have been obtained.  The RO did not otherwise contact the Army Reserve to attempt to obtain any available service records, as suggested by the New Mexico National Guard.  Therefore, upon remand, the AOJ should undertake appropriate action to attempt to obtain any outstanding service treatment records pertaining to the Veteran's National Guard/Army Reserve service, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Request from the Army Reserve and the Army National Guard-and, if necessary, the National Personnel Records Center and/or any other appropriate depository(ies)-all of the Veteran'a available service treatment records pertaining to his Army Reserve/National Guard service.  

Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  If the above identified service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA's adjudication manual, M21-1.  All records/responses received should be associated with the file.

2.  If any of the Veteran's service treatment records are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who provided the September 2011 opinion an addendum opinion addressing the etiology of the Veteran's current right ankle disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and lay assertions.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any right ankle disability(ies) currently present, or present at any point since approximately June 2008 (even if now asymptomatic or resolved).  

Then, with respect to each diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service; (b) for arthritis, had its onset during the first post-discharge year following the Veteran's December 1974 separation from service; (c) is related to the Veteran's right ankle injury in service; or (d) is otherwise the result of in-service injury or disease.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the evidence of treatment for a right ankle sprain in service in June 1974 and the Veteran's reports that he self-medicated ankle symptoms following his treatment in service and that he experienced ankle symptomatology during his post-service employment as a police officer.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection  for a right ankle disability in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in November 2012), and all legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


